CONCURRING OPINION BY
Judge BROBSON.
I agree with the Majority’s determination that credible evidence of record establishes that the birth dates requested in this case are exempt from disclosure under the personal security exemption of the Right-to-Know Law (RTKL).1 For this reason, I join in the Majority’s decision to reverse the final determination of the Office of Open Records (OOR).
I write separately, however, because there may come a time where a requester seeks a public record that does not fall under an exemption set forth in the RTKL, but where disclosure of the public record would violate a third-party’s rights under the Pennsylvania Constitution. My concern over this prospect is heightened by the absence of any provisions in the RTKL requiring notice to the affected third-party of such a request and providing the affected third-party with a remedy to challenge disclosure of the constitutionally-protected information. See Allegheny Cnty. Dep’t of Admin. Servs. v. A Second Chance, Inc., 13 A.3d 1025, 1031-33 (Pa.Cmwlth.2011).
The Pennsylvania Constitution represents the fundamental law of our Commonwealth. Commonwealth ex rel. Schnader v. Beamish, 309 Pa. 510, 515, 164 A. 615, 616-17 (1932). In this regard, the General Assembly lacks the authority to compel an agency to disclose a third-party’s information in the agency’s possession where doing so would violate rights afforded the third-party under the Pennsylvania Constitution. Accordingly, I contend that a state agency may deny a request under the RTKL for third-party information where the agency in good faith believes that disclosure of the information would violate rights afforded under the Pennsylvania *822Constitution. The appropriateness of that denial on constitutional grounds, if challenged, can then be subject to administrative and judicial review under the procedures set forth in the RTKL. Because the RTKL provides no meaningful ability for third-parties to assert their constitutional rights in opposing a request (ieit provides no mechanism for notice, intervention, or right to appeal from an adverse OOR determination), we must recognize the ability of agencies to invoke this separate and independent basis to deny a request under the RTKL. Otherwise, we run the risk of sacrificing personal privacy, liberty, and security in the name of greater governmental transparency. To borrow a phrase from Dr. Benjamin Franklin, those who would sacrifice the former for the latter deserve none of the above.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104. The personal security exemption exempts from disclosure a record that “would be reasonably likely to result in a substantial and demonstrable risk of physical harm to or the personal security or the personal security of an individual.” 65 P.S. § 67.708(b)(ii).